 
Exhibit 10.1

[oxysurelogo.jpg]



March 18, 2013


Mr. Jeremy M. Jones
19712 MacArthur Blvd, #230
Irvine, CA 92612


Dear Jerry:


I am pleased to formalize our invitation for you to serve on the Board of
Directors of OxySure Systems, Inc. (OTCQB: OXYS) (the “Company” or “OxySure”).
We look forward to working with you and we are excited to be able to have access
to your guidance and counsel, experience and expertise in the healthcare
industry and in general business.


As discussed, we would like to agree on an initial term of service of two (2)
years, after which our agreement becomes renewable annually by mutual written
consent. We expect that we will work together on multiple fronts, as is
customary in Board oversight of public companies, including committee service,
board meetings, business development activities and financing activities.


During the first year of Board service, OxySure agrees to provide compensation
as to a total of 78,000 shares of the restricted common stock of OXYS, issued
quarterly in advance. During the second year of Board service, OxySure agrees to
provide compensation as to: (i) a total of 60,000 shares of the restricted
common stock of OXYS, issued quarterly in advance; and (ii) a total of $60,000
in cash, payable on terms we will mutually agree upon.


Naturally, as Board members we are all subject to requirements related to
confidentiality, federal and state securities laws, Securities and Exchange
Commission rules and regulations, and U.S. and international laws and
regulations in general.


Jerry, thanks again for agreeing to be on our team, and welcome aboard.


Very sincerely


/s/ Julian T. Ross                             
Julian T. Ross
Chief Executive Officer


Date: March 26, 2013




Agreed and Accepted:        /s/ Jeremy M.
Jones                                    
                                                Jeremy M. Jones
 
Date: April 1, 2013                                       


 
OxySure Systems, Inc.
10880 John W. Elliott Drive #600, Frisco, TX 75033
1-888-7OXYSURE  |  (+1) 972-294-6450 |  Fax (+1) -972-294-6501
www.oxysure.com
